IN    THE    COURT      OF   APPEALS
                       FOR    THE    TWELFTH       DISTRICT     OF       TEXAS
                                            AT    TYLER




                                    No.     12-14-00016-CV

                                                                                 COURT OF APPEALS
                                                                     1: th   Court o? Appeals District
                                      JUAN       ENRIQUEZ,
                                                  Appellant
                                                                              fm VKim k
                                                  v.



                                          RICK    THALER,                        loWexas/yT^
                                                  Appellees,
                                                                     c
                                                                           THY S. LUSK, C^ERif


               APPELLANT'S          SUPPLEMENT         TO PENDING        MOTION      TO
                 ABATE       APPEAL       FOR   LACK   OF   FINAL     JUDGMENT



TO   THE   HONORABLE   JUDGES        OF    SAID    COURT:


       Juan Enriquez, Appellant/                  supplements his pending motion

to abate appeal for lack of final judgment due to the

dismissal order being a judgment nisi which confiscated funds

without the process due with the need to abate this appeal to

allow an essential record to this appeal be included in the

record.


                                                  I.


      The lead issue in this appeal is that the district court

our of Travis County did not have statutory authority to transfer

this case to Anderson County because Section 15.019,                                  Tex.Civ.Prac. &

Rem. Code, the Inmate Venue Statute has a Savings Clause that

precludes the application of the statute to causes of action

that accrued prior to 1995, the year the statute was enacted.

The claim involved is the ongoing tort of racial segregation and
racial discrimination which existed by statute when Appellant was
placed in prison in 1972.                 The claim is not subject to challenge
in venue proceedings.        The transfer order is a nullity.

                                       II.


        The hearing of the motion to transfer venue on February 6,

2013,    was recorded.     A copy of the February 6, 2013, hearing is

attached in support of this motion.           The hearing judge,   the

reporter of the hearing,       and the Travis County district clerk all

refused to produce this record to this Court or to provide it to

Appellant so that he could make it a part of the record.               The

subject record, however, was made available to defendant prison

officials and was presented to this Court as an Appendix to

Appellees'    Brief.     This Court,   however,   ordered the record

stricken and overruled Appellant's motion to make the Appendix

to Appellees'    Brief a part of the record.        The result is that an

essential part of the record is not before this Court because

officials in Travis County in essence interfered with the

administration of justice by refusing to produce a record that

reflects a specific disregard of Texas statutes.

                                       III.


        The district clerk of Anderson County has demonstrated that

she will not cooperate with the filing of a proper record.               It

took an order from this Court for the dismissal hearing to be

made a part of the record.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that the

Court abates this appeal and instructs the Anderson County

district clerk to supplement the record with a copy of the
Reporter's Record of the February 6, 2013, motion to transfer
venue hearing.

                                  Respectfully submitted,




                                       in Enriqui
                                      !7122                 ^>
                                  TDCJ-Michael
                                  2664 FM 2054
                                  Tennessee Colony,          TX 75886

                        Certificate    of   Service

     I, Juan Enriquez, certify that a correct copy of the
foregoing supplement to motion to abate was served by placing
same in the United States mail, postage prepaid, on June 3,
2015, addressed to Briana Webb, Assistant Attorney General,
P. 0. Box 12548,   Capitol Station,    Austin,    TX 78711.



                                       n Enriq(j^g      //

                   Mailbox Rule Filing Verification

     I, Juan Enriquez, declare under penalty of perjury, that
the foregoing supplement to motion to abate was filed on
June 3, 2015, by placing same in the Institutional Mail System,
first class mail, postage prepaid, addressed to Clerk, Twelfth
Court of Appeals, 1257 West Front Street, Suite 354, Tyler,
TX 75702.   Executed on June 3,   2015.



                                                       Z!
                                            Enriquez
                 Motion    for   Continuance/Motion          to   Transfer   Venue
                                      February 6,       2013




     1                               REPORTER'S RECORD
                                   VOLUME 1 OF 1 VOLUMES
     2               TRIAL       COURT CAUSE NO. D-l-GN-12-000398
                    APPELLATE       COURT CAUSE NO. 12-14-00016-CV
     3
         JUAN    ENRIQUEZ                       )   IN THE   DISTRICT    COURT
     4                                          )
         vs .                                   ) TRAVIS COUNTY,        TEXAS
     5                                          )
         RICK    THALER,    ET AL               )   126TH JUDICIAL      DISTRICT
     6


     7




 9                                MOTION    FOR     CONTINUANCE


10                               MOTION    TO   TRANSFER     VENUE


11


12


13


14              On the 6th day of February,             2013, the following

15       proceedings came on to be held in the above-titled and

16       numbered cause before the Honorable Orlinda Naranjo,

17       Judge Presiding,         held in Austin,        Travis County,       Texas.

18              Proceedings reported by computerized stenotype
19       machine.

20


21


22


23


24


25
                Motion      for   Continuance/Motion to   Transfer Venue
                                       February 6, 2013




     1                                      APPEARANCES


     2


     3   JUAN   ENRIQUEZ,         MOVANT,   PRO   SE

     4


     5   COUNSEL      FOR   THE    RESPONDENT:
         RACHAEL      OSAZE-EDIAE
     6   SBN:   24068148
         Office of the Attorney General
     7   P.O.   BOX    12548
         AUSTIN, TX 78711
 8       Phone: (512) 463-2080

 9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25
              Motion for Continuance/Motion to Transfer Venue
                             February 6, 2013



     1


     2                              VOLUME   1


     3        Motion for Continuance/Motion to Transfer Venue

     4                       February 6,         2013

     5                                                   PAGE   VOL

     6   Motion for Continuance                             4     l

     7   Court's Ruling                                    11     i

     8   Motion to Transfer Venue                          11     l

     9   Court 's Ruling                                   24     1

10       Reporter's Certificate                            26     1

11


12


13


14


15


16


17


18


19


20


21


22


23


24


25
                 Motion    for    Continuance/Motion to Transfer Venue
                                       February 6, 2013




     1


     2                                         PROCEEDINGS


     3                                      February 6,      2013

     4                                 Telephonic      Conference

     5                          THE COURT:          Is this Mr.          Enriquez?

     6                          MR.    ENRIQUEZ:          Yes,    Juan Enriquez here at

     7   the    Michael    Unit.


     8                          THE    COURT:       Okay.        Ms.    Enriquez,    this   is

 9       Judge Orlinda Naranjo,                and I am going to be hearing this

10       matter.


11                              Let    me    call   the    case    and    then    counsel   will

12       have you identify yourself for the record,                              okay?

13                              And,    Mr.    Enriquez,         if at    any time you

14       cannot hear us,          or counsel,         let me know.             I've got the

15       volume on pretty high.                 And it should be picking her up,
16       but if not,       I'll have her get closer to the bench.

17       Right now she's at the table,                     all right?

18                              MR.    ENRIQUEZ:          Okay.

19                              THE COURT:          All right.           Let me formally

20 •     call    the    case.     The       Court   will    call       Cause   No.

21       D-l-GN-12-000398,             Juan Enriquez vs.               Rick Thaler,      et al.

22                              Counsel,       if you'll make your announcement

23       for    the    record.

24                              MS.    OSAZE-EDIAE:          Rachael       Osaze-Ediae here

25       on behalf of the defendants through the Attorney
                 Motion for Continuance/Motion to Transfer Venue                               5
                                         February 6,      2013




     1   General's       office.


     2                          THE    COURT:    And would you             spell your   last

     3   name    for    the    record?


     4                          MS.    OSAZE-EDIAE:       O-S-A-Z-E,          hyphen,

     5   E-D-I-A-E.


     6                          THE    COURT:    All    right.

     7                          And,    Mr.   Enriquez,       you are proceeding pro

     8   se;    is    that    correct?

     9                          MR.    ENRIQUEZ:       Yes,    ma'am.       I'm here    at

10       the Michael Unit up in Anderson County.

11                              THE COURT:       Okay.        All right.       All right.

12       Ms.    Thaler       [sic],    do you have a copy of your motion for

13       the    Court?


14                              MS.    OSAZE-EDIAE:       Yes,    I do,      Your    Honor.

15                              THE COURT:       Could you bring that to me,

16       please?

17                             MS.     OSAZE-EDIAE:       I   have     a   handwritten

18       note    on   it .


19                             THE COURT:       All right.            My understanding

20       is    this   is your defendant's motion;                is    that correct?

21                             MS.     OSAZE-EDIAE:       Yes,    Your      Honor.

22                             THE COURT:       All right.            Counsel,      you may

23       proceed.

24                             MR.     ENRIQUEZ:    Judge,       may I interpose a

25       motion for continuance right here?
                 Motion for Continuance/Motion to Transfer Venue                                            6
                                             February 6,      2013




     1                            MS.   OSAZE-EDIAE:          May       I respond to that,

     2   Your    Honor?


     3                            THE   COURT:       Hold    on.        Hold    on.

     4                            Mr.   Enriquez,      have       you    filed a written

     5   motion       for    continuance?

     6                            MR.   ENRIQUEZ:          Well,    I mailed it.             Do       you

     7   want    the    grounds?         But    I "did send the motion                in.

     8                            THE   COURT:       Okay.        You    did.

 9                                Let   me    just pull      it    up.     Let's      see,       hold

10       on,    Mr.    Enriquez.         I need to pull up the docket sheet,

11       okay?

12                                All   right.       So it    was       sent to the Court,

13       as    well    as    to   counsel?


14                                MR.   ENRIQUEZ:          Yes,    yes,    I did      it.        It    was

15       a simple request for continuance because I was                                 just

16       notified of this hearing about two weeks ago, something

17       like    that .


18                                THE   COURT:       All    right.        I will      let    —        let

19       me -- Mr.          Enriquez,        you may go ahead and state your

20       motion       for    continuance,        and then         I'll    Listen to

21       counsel's          position     on    it.

22                                I'm assuming,        Counsel,          you're opposing the

23       continuance ?


24                                MS.   OSAZE-EDIAE:          Yes,       Your   Honor.

25                                THE   COURT:       Okay.
                 Motion for Continuance/Motion to Transfer Venue                                        7
                                           February 6,          2013




     1                       • MS.    OSAZE-EDIAE:              I did not receive a copy

     2    of    that.


     3                        THE     COURT:        All       right.        But    I'll    let

     4    Mr.    Enriquez    state     his motion             for    continuance.

     5                        Let     me   see     if    I    see    it.

     6                        ,MR.    ENRIQUEZ:              It was       just sent       last   --. we

     7   had a hearing here last week,                        and I just mailed it then.

     8                        THE COURT:            I don't          see it.           Do you have

     9   the date        that you     sent   it?

10                            MR.    ENRIQUEZ:               I believe the hearing was

11       on last        Tuesday,     I believe          it was.       .

12                            MS.    OSAZE-EDIAE:               No.        It    was

13       February 1st,        which was last Friday.

14                            THE COURT:           February           1st.

15                            MR.    ENRIQUEZ:               Okay.        That's right.

16                            THE    COURT:        I only           see    some    —    let's    see.

17       I don't    see anything scanned or in the Court's file as

18       it relates       to a motion for           continuance.                  But let me      --

19       I'll let you state your motion for the record.                                     Go

20       ahead.     But,     Counsel,       and    I'll        let    her       state her

21       position as to not getting it,                        et cetera.

22                            Go ahead,       Mr.       Enriquez.

23                           MR.     ENRIQUEZ:           Okay.            The complaint was

24       filed February 13th,              2012.        And the answer and the

25       motion to transfer were filed June 18th,                                 2012.
                 Motion for Continuance/Motion to .Transfer Venue                    9
                                      February 6,       2013




     1   I'm entitled to at least a minimum of                 14 days'    notice of

     2   the hearing,        because there are certain time limits on my

     3   sleeve when        I respond to her motion.           And now that the

     4   hearing is set, that's why I brought that up right away.

     5                        THE COURT:       All right.      And your response,

     6   Counsel?


     7                        MR.   ENRIQUEZ:     That was my first point.

     8                        THE COURT:       Okay.     All right.    What's your

     9   second point?

10                            MR.   ENRIQUEZ:     And the second point is

11       that I need -- from what she's alleging,                 I need to

12       conduct venue discovery.              I'm entitled to a reasonable

13       time    to   do   that.


14                            I may not have -- the venue motion does

15       not    stop discovery at       all.     And I'm entitled,        at   the

16       very minimum,        to have venue discovery to defend against

17       her motion and to prepare for a venue -- for a transfer

18       hearing.

19                            And those are the two points.

20                            THE COURT:       All right.

21                           MR.    ENRIQUEZ:     And    I contend that the two

22       weeks is not -- it's insufficient time in light of my

23       circumstances to conduct that discovery.

24                           THE COURT: . All right.           Counsel?

25                           MS.    OSAZE-EDIAE:        Your Honor,   defendants
                  Motion for Continuance/Motion to Transfer Venue                                  10
                                          February 6,       2013



     1   oppose     this motion          for    a continuance      for    two reasons.

     2   Excuse     me,    three       reasons.

     3                           The    first   reason     is   that   when   we   had       the

     4   hearing on February 1st,                 last Friday,         at the conclusion

     5   of that hearing,              I asked Mr.      Enriquez on the record if

     6   he received notice and if he was ready to move forward

     7   on   the motion to transfer               venue    in this      case.     He    •

     8   replied yes.            And he said:          In fact,    you sent me          five

     9   notices.         So    I am --    I did receive notice            of this

10       hearing,     and I'll be ready to proceed on that case.

11                               Secondly,      Your   Honor,     I did    not   receive       a

12       motion for continuance.                  And this is just another

13       stalling tactic on Mr.                Enriquez.        I have five of his

14       pending lawsuits,             and every time we come to a hearing he
15       either does           a motion   for     continuance or        a motion        to

16       recuse the judge.              So this is just another way for him

17       to delay this proceeding to proceed forward in this

18       case .



19                              And    finally,    Your Honor,         the Texas     Rules

20       of Civil Procedure Rule 87 says except on leave of Court

21       each party is entitled to at least 45 days'                          notice 6f

22       hearing for the motion to transfer venue.                         So with leave

23       of the Court,          we could have it sooner than 45 days.

24                              He was first notified about this hearing

25       at the beginning of January.                   And then the Court           sent
                 Motion for Continuance/Motion to Transfer Venue                                     ^1
                                            February 6,       2013




     1   him a letter on January 16th,                      2013.     And I subsequently

     2   did send him three more notices weekly since

     3   January    16th.          So he has over nearly -- he's had 45

     4   days'    notice of this hearing.

     5                                        COURT'S ORDER

 6                              THE COURT:           Okay.     Motion will be denied.

     7                          We'll       hear    the    motion    for    continuance          —     I

 8       mean,    the       motion    to    transfer       venue.

 9                              MR.    ENRIQUEZ:           Okay,    Judge,       I've got a

10       problem here.             The case law I just read says this

11       petition is          subject to mandamus.                 So could we continue

12       now to give me            time to apply to the Court of Appeals for

13       a ruling on this decision?                       To me,    the law seems pretty

14       clear.


15                              THE COURT:           Sir,    but the whole thing about

16       it. is that the rule says 45-days,                        and you'd had 45 days'

17       notice.        I   will     hear    the    motion    to    transfer       venue.

18                             Counsel,        you may proceed.

19                             MR.     ENRIQUEZ:          Okay.      May    I impose one

20       other    objection        here      that    we    could hear       ahead of       the

21       motion?        And that's          that,    while the Court             has

22       subject-matter            jurisdiction over the case,                    of course,

23       there's certain requirements                      in the -- in Rule             86 under

24       which    her   motion        is    filed    that    she    has    not    met.

25                             And until those requirements are met,                             the
                 Motion for Continuance/Motion to Transfer Venue                              12
                                      February 6,       2013




     1    Court really does not even have authority to hear this

     2   particular      motion.

     3                       May I address those points real quick?

     4                       THE COURT:        Well,    I think -- what would

     5   that    be?


     6                       MR.    ENRIQUEZ:     Well,      first of all,         her

     7   motion    is   based on a rule.she claims                is    -- that   when    a

     8   party is -- have you got a motion before you?

     9                       THE COURT:        I just got it.

10                           What    I would    like    to   do    is    I will   allow

11       you to make those objections at the time you respond to

12       the motion to transfer venue.                 So, Mr. Enriquez,          you

13       will have that opportunity to state your objections to

14       procedure on the motion to transfer venue,                       as   well as

15       any response you may have to the motion.

16                           Counsel,    you may proceed on your motion to

17       transfer      venue.


18                           MS.    OSAZE-EDIAE:       Yes,       Your Honor.

19                           The defendants bring this motion for two

20       main    reasons.


21                           One,   under   the   Civil      Practice & Remedies

22       Code,   Section 15.014,        there is a mandatory venue

23       provision that says -- and if I may quote it directly,

24       Your Honor.        It   says -- excuse me,          Section 15.019.            It

25       says,   "An action that occurred while the plaintiff was
                  Motion for Continuance/Motion to Transfer Venue                   13
                                      February 6,    2013



     1    housed in     a facility operated by or under a contract

     2   with TDCJ shall be brought in the county where the

     3   facility is     located."

     4                        The actions that Mr.        Enriquez is

     5   complaining of, which are that he is being discriminated

     6   against at the Michael Unit,             racially discriminated

     7   against in rehab programs,             job assignments,      housing
     8   assignments,        et cetera,   all occurred at the Michael .

     9   Unit .


10                            The Michael Unit is in Tennessee Colony,

11       Texas,    which is in Anderson County.             Therefore,    this

12       case should be in Anderson County and not Travis County.
13                           Secondly,    Mr.    Enriquez presents      no reasons

14       as to why that this          litigation lawsuit would fall under

15       the one exception,          which is Section 15.014 of the Civil

16       Practice & Remedies Code that states if you're doing an
17       action for mandamus on the head of an agency,                  then that

18       is   brought   in   Travis County.

19                           He does   not meet the requirements          of

20       that -- of a mandamus here.              He is bringing a civil

21       action suit for discrimination and basically is alleging
22       that the employees,         the prison guards in other -- that

23       Michael Unit employees are discriminating against him.

24                           Those   actors     and the   events    occurred both

25       at the Michael Unit in Anderson County.                   So, therefore,
                 Motion for Continuance/Motion to Transfer Venue                                14
                                       February 6,          2013



     1   we ask this       Court     to grant defendant's motion to

     2   transfer venue        to Anderson County.

     3                        THE COURT:        All right.           Mr.    Enriquez,      now

     4   I will    listen to your procedural objections to the

     5   motion to transfer venue,              as well as your response to

     6   that    motion.


     7                        MR.    ENRIQUEZ:        May   I proceed first          on    the

 8       procedural     objection?

 9                            THE -COURT :      Sure .


10                            MR.    ENRIQUEZ:        Okay.        Now,    first,   I've

11       been to several of           these hearings.              The problem is,

12       Judge -- that I have,-is that office of the Attorney

13       General never        quite tells the Court the whole truth and

14       never quite       gives     the Court the whole             law.

15                            Now,    Rule 86       is pretty clear.           They have

16       to provide     the    law which       is   basis     of    their motion.          And

17       here the law that they provide is only partially

18       provided.

19                            The    law has    three prongs.              The first      one

20       is that -- the motion,           it    says that:           Their motion shall

21       state   that   the    action    shall.be        transferred to         another

22       specific county of proper venue.                     In this case, they say

23       Anderson County.            And they give that.

24                            Now,    the reasons they give under the

25       statute is     that my cause of action accrued here in
                 Motion for Continuance/Motion to Transfer Venue                 15
                                        February 6,   2013



     1    Anderson County.            Which, again, it's fine.      But they do
     2    not tell you --          they only provide -- that's the one

     3    section of the law that they quoted.                They do not give
     4    you the      savings     clause.

     5                         The savings clause' of the motion of

     6   which -- of the statute on which they relied for a
     7   transfer of venue is that --            this is a statute that was

     8   added    in   1995.


     9                         And then Section 10(a)        of the savings
10       clause under that statute, which I did not give to you,
11       but which I just read, here in the law library,               I want to
12       quote   it    to   you.

13                             This act applies only to a cause of         action

14       that accrues on or after the effective,date of this act.

15       An action that accrued before the effective date of this

16       act is governed by the law applicable to the action as

17       it existed immediately before the effective date of this

18       act   and that     law is continued in effect for that

19       purpose.


20                             Now,   that's very,    very clear.   This

21       statute applies only to acts that occurred after 1995.

22                           What she does,     Judge,    is she takes my
23       complaint and somehow miraculously transfers what I

24       said,   and it starts on -- she gives -- she cites three

25       pages, 3 to 5.          And I mainly state -- on the facts I say

                                                                                  J
                 Motion for Continuance/Motion to Transfer Venue                                             ]_ g
                                             February 6,         2013




     1   that -- very clear -- Paragraph 8 says,                                    "Plaintiff is            of

     2   Hispanic extraction and he                   is currently a prisoner

  3      detained by       the     defendants         at    the Michael               Unit       of   the

     4   TDCJ."


  5                              I'm simply stating a fact                          of why I'm

  6      confined.       I then proceed and state in Paragraph 9,

  7      "Defendant predecessors in the 1970s operated racially

  8      segregated prisons              in violation            of   the       State       and Federal

  9      Constitution."            That's some 30            years         or       so before 1995.

 10                              And then I go:             Nothing in the facts of my

 11      complaint -- my complaint is based on                              a policy that was

 12      in    existence     or    that      accrued       before         1995.           That's      when

 13      this -- when these people authorized their wardens to

14       segregate their races,                   to discriminate by statute,

 15      that's      when my      cause      of    action    accrued.

16                               THE COURT:          Well,       let me ask you this --

17                               MR.    ENRIQUEZ:          And it goes               forward.

18'                              THE    COURT:       Let me       ask you            a question,

19       Mr.    Enriquez,        just    for the Court's              —     so that          I can

20       follow you .

;21                              How    long have      you       been     at        the    unit?

22                               MR.    ENRIQUEZ:       At       this     unit,           I've    been

23       here   several      —     four      times,    Your       Honor.             I was       first

24       here   in   1987.


25                               Then    I   returned       in    1999,         I    believe.         Then
                Motion for Continuance/Motion to Transfer Venue                                    17
                                         February 6,          2013




     1   I was transferred again.                 And I came back in 2000 or                      so.

     2   Then   I was transferred again.                  I came back here               in 2003.

     3                       This is       not the only unit I'm at.                      But for

     4   the purposes of my complaint,                   it    is a policy -- it             is    a

     5   complaint against the policy.

 6                           And for the purposes of the venue motion,

     7   everything in my complaint must be accepted as                                 true.

 8                           I mean,       my cause of action is

 9       automatically accepted when                it    is       considered under the

10       venue statute.           We can't argue the merits of my cause of

11       action.


12                           What    I say here is             what governs the

13       decision    to    make    the    venue   decision.              So    the   statute

14       that   she quotes        simply,    on my pleaded facts,                    does not

15       apply.

16                           Now,    later on if she wants to do something

17       to dismiss that for whatever she reason she might have,

18       that's    fine.     But    she    cannot   do        it    on   the    venue    issue.

19       This venue       stands or falls         on my pleaded facts.                    Where

20       she filed that motion,             they will accept it.                     And then

21       they must    be   accepted as        true.

22                          Now,     so my first procedural point                       is   that

23       the statute does not apply to me,                         does not apply to this

24       lawsuit.     There is      nothing in those facts that

25       specifically say that what               I'm complaining is about what
               Motion for Continuance/Motion to Transfer Venue                                 ]_;
                                         February 6,        2013




     1   happened at       the Michael       Unit,        because    the    decision      to

     2   segregate       the    races,    the decision        is    to discrimination

     3   against Hispanics,             the decisions of who they hire and

     4   did' not hire are not necessarily made on this unit.

 5       They are made at             headquarter,        or whoever the people that

 6       I sued are       located or headquartered.

 7                              So,    for that very reason,              she is asking

 8       you to do something that you do not have authority to

 9       do.   She has         not pleaded the fact          that     she needs      to

10       plead in her venue motion to give this Court authority

11       to transfer this case to Anderson County here.

12                              And now,    the other thing is that she

13       claims    in    her    motion    that   I   am   housed     in   Anderson

14       County.        Well,    that's    fine.

15                              But   just because        I'm housed here does not

16       automatically mean that they can use it to get venue in

17       Anderson       County.

18                              They first have to do something that

19       they've always          tried to avoid to do              in these cases,        and

20       that's --       if they want to say that I'm housed here,                        they

21       also have to          say that    I'm legally housed here.               Of

22       course,    I'm not       saying that        I would have had a fair

23       trial or not,          but they've got to prove something that

24       I'm lawfully confined here.                 And by that is just a

25       judgment.        They have to at least produce a judgment
                Motion for Continuance/Motion to Transfer Venue                         19
                                       February 6,    2013




     1   saying,   Well,    we've got him lawfully confined in there,

     2   and he's properly there in Anderson County.

     3                      Now,    they have not done that on this

     4   motion -- on this venue motion.                 They have to be pretty

     5   specific as      to what they claim.

     6                      I am specifically denying that they have a

     7   judgment that      authorizes      them to      confine me     in the    TDC.

     8   Now,   they may have.         And if they have,         they should

     9   produce   it.

10                          But until they produce it, they can't just

11       take advantage of an illegal act to bar a suit in a

12       particular      county.

13                          Now,    it's a very simple thing to do.                   You

14       haven't given me the opportunity for discovery.                        But

15       they have not produced anything to say that I'm lawfully

16       confined here.         Just   because    I'm in   TDC    doesn't      mean

17       it's a fact that I'm here,           that I'm here legally,             or

18       that they can use it against me.                They have to provide

1.9      you with some proof,          and this,     they have not done.

20                          The    motion   for   that   reason    is   also

21       defeated because I do not fit the facts that they need

22       to prove to establish that           I am legally confined here.

23                         As     I said,   they don't have to have a new

24       trial,   but they do have to have at least a judgment or                           a

25       sentence or something that           says that they're authorized
                    Motion for Continuance/Motion to Transfer Venue                                          20
                                               February 6,          2013



     1    to hold me here in prison.                         Now,      that's my second point

     2    there.       On the procedural aspects                        of       it.

     3                          Do    you       want    to    make      a    decision       on   that      now

     4    so    I   can proceed       to       the   other        stuff      or    —

 5                              THE    COURT:           No.       Just       go    to the    substance.

 6                              MR.    ENRIQUEZ:              Okay.          The       substance      is

 7       that -- well,          it's pretty basic,                     really.          My lawsuit has

 8       been,       as it states there,                it's against the policy at TDC

 9       that they started before I got here,                                    when I got here in

10       prison,       by statute.             They segregated the races.

11                              MS.    OSAZE-EDIAE:                 Objection,           Your    Honor.

12                              MR.    ENRIQUEZ:              They discriminated against

13       Hispanics.          Wouldn't          let     them into            --

14                              THE COURT:              Hold on,            Mr.    Enriquez.          I've

15       got    an    objection.           I   need to        —

16                              What    is your          objection?

17                              MS.    OSAZE-EDIAE:                 My objection is that

18       he's       going to the merits               of this          lawsuit.          This    is

19       strictly       just    for    the      transfer          of    venue.

20                              THE    COURT:          And that's what                  I want you to

21       address,      Mr.     Enriquez.             And perhaps you misunderstood

22       me .



23                              MR.    ENRIQUEZ:              Okay.

24                              THE    COURT:          I want          you to address            the

25       substance of the motion to transfer venue,                                      not the
                 Motion for Continuance/Motion to Transfer Venue                         21
                                       February 6,      2013



     1   underlying     case.

     2                     MR.    ENRIQUEZ:          Well,    I guess   I'm going to

     3   rely on my procedural points because I'm not --                        well,    I

     4   guess the substance would be that they have

     5   misrepresented to you that I'm pleading a cause of

     6   action     which occurred after         this    1995.     When   the    truth

     7   is,    as you can see from my complaint,                that my cause —

 8       that    I am pleading a       cause    of    action which accrued in

 9       1972,     when the statute directed that the segregation of

10       the races,     specific discrimination against Hispanics.

11                         So my complaint is            that -- my complaint

12       pleads cause of action which accrued long before the

13       statute.      That's my merits         argument here      on this.

14                         And that there's nothing -- of course,

15       there's nothing in these facts suggesting -- I just

16       happen to be here        at   the Michael       Unit,   but    I'm

17       transferred to several .units.                I mean,   I go from unit         to

18       unit whenever they want to move me.                   So my complaint is

19       systemic over what        started years         ago and which has not

20       yet   been   addressed.

21                         Have    I made myself         clear to you on that

22       point ?

23                         THE    COURT:       Yes,    sir.

24                         MR.    ENRIQUEZ:          Okay.

25                         THE    COURT:       Okay.     Anything else?
                 Motion for Continuance/Motion to Transfer Venue                              22
                                        February 6,         2013



     1                       MS.   OSAZE-EDIAE:             Yes,    Your    Honor.

     2                       MR.   ENRIQUEZ:          No,    that's    all,      just the

     3   procedurals and that particular point under which I rely

     4   for the --    from the pleading that                 I have made.

     5                       And   I    would    like   to    remind       the   Court     that

     6   their motion to transfer venue is not supported by any
     7   affidavit or by any supporting documents.                           They just

         have a bare bones         claim made not by the defendants

         themselves,       but by their attorney,              which       I don't think

10       can -- I don't think she can testify or file an

11       affidavit for any facts,               except -- I mean,            she's the

12       lawyer.     She's not         the plaintiff         or the defendant.

13                          THE    COURT:       All right.

14                          MR.    ENRIQUEZ:          And    I guess       that's    it.

15                          THE COURT:          All right.           How do you

16       pronounce    it   again?

17                          MS.    OSAZE-EDIAE:.            Osaze-Ediae.         But

18       everyone    just calls        me   Ediae.

19                          THE    COURT:       All right.           Ms.    Ediae.

20                          MS.    OSAZE-EDIAE:             Thank    you,    Your    Honor.

21                          THE    COURT:       All   right.

22                          MS.    OSAZE-EDIAE:             Just    briefly,     Your

23       Honor,    to reply to two of the things that Mr. Enriquez

24       said.


25                          As    far as    being legally housed with TDCJ,
                  Motion for Continuance/Motion to Transfer Venue                                       23
                                               February 6,          2013



     1    nothing in the mandatory provision                             in the        Civil

     2    Practices & Remedies Code for inmate litigation states

     3    that we have to prove whether or not he's legally

     4    housed.


     5                                The statute,          which is mandatory,                says

     6'   that,       "In a facility operated by or                        under contract with

     7    TDCJ shall be brought                   in the county in which the

 8        facility is            located."

 9                                    So    wherever       that    plaintiff      is    housed.       It

10        does not go into anything about if he's legally housed

11        there are or anything about his judgment.                                    It's just

12        where       he   is    located and          if    that    action      occurred       there.

13                                    Secondly,       Mr.    Enriquez      just test -- or

14        just put         on the record,             and    I'm not      sure    -- he didn't

15        testify,         but he          just put    on the record that he's                  been at

16        the Michael Unit since 2003.                            So,   for nearly a decade

17        all    of   the       discrimination             has    occurred at      the    Michael

18        Unit    where we are              saying this action has                occurred.

19                                    For things prior to               1960,    Mr.    Enriquez

20        cannot      say       for    a   fact   that      discrimination         is    now

21        occurring at those previous                        units.

22                                    It's been nearly             40 years      since he's been

23        at the other units that he's alleging.                                 He didn't put

24        any units         in his petition.

25                                    So we   are     saying that         for the basis          of his
                Motion for Continuance/Motion to Transfer Venue                          24
                                      February 6,    2013




     1    complaint that he has personal knowledge of are the

     2   actions    that    have    occurred at    the Michael    Unit.        He   has

     3   been there    for nearly a decade.           And the Michael          Unit      is

     4   located in Anderson County.

     5                       THE COURT:     All right.

     6                       MR.    ENRIQUEZ:     Thank you,    Your Honor.

     7                                 COURT'S ORDER

 8                           THE COURT:     Okay.     Counsel,    and

 9       Mr.    Enriquez,    it    appears from Civil Practice & Remedies

10       Code that the legislature intended that any litigation

11       brought by an inmate will be brought in the county in

12       which the facility is          located.

13                           And with one exception. . And,

14       Mr. Enriquez,       you don't fall within that exception.

15                           So the Court will grant the motion to

16       transfer   venue.


17                           Do you have    —

18                          MR.    ENRIQUEZ:    One point of information,

19       when did she       say that   she gave me notice of this or that

20       she provided notice?          I missed it.      Is    that    the    one   in

21       January?

22                          THE COURT:      January 16th,       I think the

23       Court sent it to you,         and then she also provided it to

24       you.

25                          MR.    ENRIQUEZ:    January 16th,         okay.     Thank
                 Motion for Continuance/Motion to Transfer Venue                       25
                                  February 6,        2 013



     1   you .


     2                    THE   COURT:   Yes.        Yes,    sir.

     3                    All   right.   Do    you    have    an    order?

     4                    MS.   OSAZE-EDIAE:         Yes,    Your    Honor.

     5                    THE   COURT:   Let    me    have    that.


     6                    And then if you'll          send -- yes,       if you'll

     7   send a file stamped copy too Mr.             Enriquez,       please.

 8                        MR.   ENRIQUEZ:      Yes,    Your    Honor.

 9                        THE COURT:     Mr.    Enriquez,          I.have signed an

10       order which sustains or grants          the motion to transfer

11       and transferred from Travis County to Anderson County.

12                        And she will file stamp this order and

13       send you a copy.       All right?

14                        MS.   OSAZE-EDIAE:         Thank you,       Your Honor.

15                        MR.   ENRIQUEZ:      Yes,    ma'am.

16                        THE COURT:     All    right,       Mr.    Enriquez.     That

17       will take care of it.       You are excused,              both of you.

18                       MS.    OSAZE-EDIAE:         Thank you,       Your    Honor.

19                       MR.    ENRIQUEZ:      Okay.        Thank you,       ma'am.

20       Goodbye.

21                       THE    COURT:   Bye-bye.

22                        (End of Proceedings.)

23


24


25
                                                                               26




      1   STATE OF       TEXAS     )
                                   )
  2       COUNTY OF       TRAVIS   )

  3               I,   Dora M. Canizales,    Official Court Reporter in and

  4       for the 419th District Court of Travis,            State of Texas,

  5       do hereby certify that the above and foregoing contains

  6       a true and correct transcription of all portions of

  7       evidence and other proceedings requested in writing by

          counsel for the parties to be included in this volume of

          the Reporter's Record in the above-styled and numbered

10        cause,       all of which occurred in open court or in

11        chambers and were reported by me.

12            I further certify that this Reporter's Record of the

13        proceedings truly and correctly reflects the exhibits,

14        if any,      offered by the respective parties.

15            I further certify that the total cost for the

16        preparation of this Reporter's Record is            $ 150    and will

17        be paid by the Office of the Attorney General.

18            WITNESS MY HAND on this the             24th day of November,

19        2014.


2 0                                         /S/Dora M.   Canizales
                                            Dora M.   Canizales,   CSR #5360
21                                          Official Court Reporter
                                            419th District   Court
22                                          Travis County, Texas
                                            1000 Guadalupe, Room 325
23                                          Austin, Texas 78701
                                            Telephone:  512-854-9329
24                                          Expiration:  12/31/2015

25